          Case 2:19-cv-04345-JCJ Document 3 Filed 10/07/19 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
CONSTANTINE N. POLITES,                     :             CIVIL ACTION
         Plaintiff,                         :
                                            :
v.                                          :             NO. 19-4345
                                            :
CITY OF PHILADELPHIA,                       :
           Defendant.                       :


                                           ORDER


       AND NOW, this ________ day of ______________, 2019, upon consideration of

Plaintiff’s Motion to Remand in the form of a Letter Response to Defendant’s Notice of

Removal, and Defendant’s response thereto, it is hereby ORDERED that Plaintiff’s Motion to

Remand in the form of a Letter Response to Defendant’s Notice of Removal is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Second Amended Complaint is remanded

to the Philadelphia Court of Common Pleas for further proceedings.




                                            SO ORDERED:




                                            Joyner, J.
           Case 2:19-cv-04345-JCJ Document 3 Filed 10/07/19 Page 2 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
CONSTANTINE N. POLITES,                        :              CIVIL ACTION
         Plaintiff,                            :
                                               :
v.                                             :              NO. 19-4345
                                               :
CITY OF PHILADELPHIA,                          :
           Defendant.                          :


DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO REMAND IN THE FORM
     OF A LETTER RESPONSE TO DEFENDANT’S NOTICE OF REMOVAL

        Defendant, City of Philadelphia (the “City”), by and through the undersigned counsel,

hereby files this Response to Plaintiff’s Motion to Remand in the form of a Letter Response to

Defendant’s Notice of Removal (“Letter Response”). [Dkt. 2].

     On September 13, 2019, Plaintiff, Constantine N. Polites (“Plaintiff”), filed a second

amended complaint (“Second Amended Complaint”) pro se against Defendant, City of

Philadelphia (hereinafter “Defendant” or “City”) in the Philadelphia Court of Common Pleas.

See Second Amended Complaint (hereinafter cited as “Second Am. Cmplt.”), at Dkt. 1. On

September 20, 2019, the City removed the Seconded Amended Complaint to federal court on the

basis that Plaintiff asserts an equal protection claim. Id.

     On October 1, 2019, Plaintiff filed his Letter Response to the City’s removal. In his Letter

Response, Plaintiff appears to argue that he employed the expression “discrimination against

commercial properties” as employed by the Supreme Court of Pennsylvania in Valley Forge

Towers Apartments N, LP v. Upper Merion Area Sch. Dist., 163 A.3d 962 (Pa. 2017). Letter

Reponses at ¶3. Plaintiff further clearly states that the City’s characterization of Plaintiff’s
           Case 2:19-cv-04345-JCJ Document 3 Filed 10/07/19 Page 3 of 4




Second Amended Complaint as being a Federal Civil Rights discrimination matter “is without

merit.” Id. at ¶1.

    The City acknowledges that pro se pleadings are to be liberally construed. See Haines v.

Kerner, 404 U.S. 519 (1972). Therefore, without assessing the merit of Plaintiff’s allegations in

the context of supporting a state law claim, the City adopts Plaintiff’s assertion that he has not

raised a Federal Civil Rights claim and does not oppose Plaintiff’s request to remand Plaintiff’s

Second Amended Complaint to the Philadelphia Court of Common Pleas for further proceedings.



Date: October 7, 2019                               Respectfully submitted,


                                                    /s/ Meghan E. Claiborne_________
                                                    Meghan E. Claiborne, Esquire
                                                    Deputy City Solicitor
                                                    Pa. Attorney ID No. 315918
                                                    City of Philadelphia Law Department
                                                    1515 Arch Street, 14th Floor
                                                    Philadelphia, PA 19102
                                                    (215) 683-5447
                                                    meghan.claiborne@phila.gov




                                                3
       Case 2:19-cv-04345-JCJ Document 3 Filed 10/07/19 Page 4 of 4




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
CONSTANTINE N. POLITES,                      :              CIVIL ACTION
         Plaintiff,                          :
                                             :
v.                                           :              NO. 19-4345
                                             :
CITY OF PHILADELPHIA,                        :
           Defendant.                        :


                            CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the Defendant’s Response to Plaintiff’s

Motion to Remand in the form of a Letter Response to Defendant’s Notice of Removal

was filed via the Court’s electronic filing system and is available for downloading.

       I further certify that on the date below, a copy of Defendant’s Response to

Plaintiff’s Motion to Remand in the form of a Letter Response to Defendant’s Notice of

Removal was also served upon the following via first-class mail:

                                  Constantine N. Polites
                                  801 Yale Ave. #1023
                                  Swathmore, PA 19018
                                    Plaintiff Pro Se


Date: October 7, 2019                              Respectfully submitted,


                                                     /s/ Meghan E. Claiborne
                                                        Meghan E. Claiborne
